UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOSE HEBERTO ALVAREZ DENIS,

Petitioner, 15-ar-632 (JGR)
19-av-8773 (JGK)}
- against -
ORDER
UNITED STATES OF AMERICA,

Respondent.

 

JOHN G. KOELTL, District Judge:
The Government should respond to the petition for time

credit by May 24, 2021. The defendant may reply by June il,

2021.

SO ORDERED.

Dated: New York, New York oC
May 7, 2021 Oe LEP |

i Se John G. Koeltl
we ted States District Judge

 

 

USDS SDNY

DOCUMENT
ELECTRONIC... ULY FILED
DOC#:

DATE FILED: 9777 2021

 

 

 

 

 

 

 
